Citation Nr: 1106218	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for number 8 tooth removal, for 
dental treatment purposes or compensation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from December 1960 to March 1965, and served as a member of 
the U.S. Army National Guard on periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) from 
June 1973 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In March 2005 the Veteran was afforded a hearing before a 
decision review officer (DRO); a transcript of the hearing is 
associated with the claims file.  In June 2006, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.    

In November 2006 and September 2008, the Board remanded this case 
for additional development, and the case has been returned for 
further appellate review.

At the outset, the Board notes that the November 2006 remand 
directed the RO to issue a statement of the case (SOC) for the 
matters of increased ratings for right leg lymphedema and a 
retained foreign body in Muscle Group XI, pursuant to Manlicon v. 
West, 12 Vet. App. 238 (1999).  The RO issued an SOC in July 
2005; however, the Veteran did not timely perfect an appeal.  
Consequently, those matters are not before the Board.   


FINDING OF FACT

The Veteran did not suffer any dental trauma in service; was not 
a prisoner of war; was discharged from active service in March 
1965; and submitted his claim for service connection for number 8 
tooth removal in September 2003.


CONCLUSION OF LAW

The criteria for establishing service connection for number 8 
tooth removal, for dental treatment purposes or compensation, 
have not been met. 38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.381, 17.161 (2010); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims (to include the provisions of 
38 C.F.R. § 3.381).  While he did not receive complete notice 
prior to the initial rating decision, an October 2008 letter 
provided essential notice prior to the readjudication of his 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
It explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  It also informed him of 
disability rating and effective date criteria, as well as the 
provisions of 38 C.F.R. § 3.381.  An October 2009 supplemental 
statement of the case (SSOC) readjudicated the matter after the 
Veteran and his representative were given an opportunity to 
respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of the 
claim).  

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  There is no duty to provide 
him an examination, as his claim fails as a matter of law.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  
As provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not considered disabling conditions, but 
may be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. §§ 3.381(a), 17.161. 

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether the condition is due to 
combat or other in-service trauma, or whether a veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  For 
these purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 
38 C.F.R. § 3.306(b)(1). 

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered.  38 C.F.R. § 3.381(c). Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of a 
condition that was noted at entry, unless additional pathology 
developed after 180 days or more of active service.  Id.

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal at 
entry will be service-connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were extracted, 
or if the existing filling was replaced, after 180 days or more 
of active service.  (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service-
connected.  (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if extraction 
was required after 180 days or more of active service.  (5) Teeth 
noted at entry as non-restorable will not be service-connected, 
regardless of treatment during service.  (6) Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

The following will not be considered service-connected for 
treatment purposes: (1) Calculus; (2) Acute periodontal disease; 
(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) Impacted or malposed teeth, 
and other developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days or 
more of active service.  38 C.F.R. § 3.381 (f).

In the current case, although the Veteran has perfected an appeal 
as to a claim for service connection for removal of the number 8 
tooth, the U.S. Court of Appeals for Veterans Claims has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
Furthermore, the question to be answered concerning this issue is 
whether or not the Veteran has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has 
not done so, then his appeal must be denied.  As explained below, 
the Board finds that he has not submitted such a claim.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions set 
forth in 38 C.F.R. § 17.161:

(a) Class I. Those having a service-connected compensable dental 
disability or condition, may be authorized any dental treatment 
indicated as reasonably necessary to maintain oral health and 
masticatory function.  There is no time limitation for making 
application for treatment and no restriction as to the number of 
repeat episodes of treatment.

(b) Class II.

(1)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at time 
of discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction of 
the service-connected noncompensable condition, but only if: (A) 
They served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than dishonorable, 
from a period of active military, naval, or air service of not 
less than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 days; 
(B) Application for treatment is made within 90 days after such 
discharge or release. (C) The certificate of discharge or release 
does not bear a certification that the veteran was provided, 
within the 90-day period immediately before such discharge or 
release, a complete dental examination (including dental X- rays) 
and all appropriate dental treatment indicated by the examination 
to be needed, and (D) Department of Veterans Affairs dental 
examination is completed within six months after discharge or 
release, unless delayed through no fault of the veteran. (ii) 
Those veterans discharged from their final period of service 
after August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from a 
prior period of active military service, may apply for treatment 
of service-connected noncompensable dental conditions relating to 
any such periods of service within 90 days from the date of their 
final discharge or release. (iii) If a disqualifying discharge or 
release has been corrected by competent authority, application 
may be made within 90 days after the date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at time 
of discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment indicated 
as reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if: (A) They 
were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days. (B) Application for treatment 
is made within one year after such discharge or release. (C) 
Department of Veterans Affairs dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran. (ii) Those veterans discharged 
from their final period of service before August 13, 1981, who 
had reentered active military service within one year from the 
date of a prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating to 
any such prior periods of service within one year of their final 
discharge or release. (iii) If a disqualifying discharge or 
release has been corrected by competent authority, application 
may be made within one year after the date of correction.

(c) Class II(a). Those having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service- connected noncompensable condition or disability.

(d) Class II(b). Those having a service-connected noncompensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 days 
may be authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.

(e) Class II(c). Those who were prisoners of war for 90 days or 
more, as determined by the concerned military service department, 
may be authorized any needed dental treatment.

(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the Department 
of Veterans Affairs for noncompensable dental conditions, but was 
denied replacement of missing teeth which were lost during any 
period of service prior to his/her last period of service may be 
authorized such previously denied benefits under the following 
conditions: (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.  (2) Existing Department of 
Veterans Affairs records reflect the prior denial of the claim. 
All Class IIR (Retroactive) treatment authorized will be 
completed on a fee basis status.

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to the 
100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is participating in a rehabilitation 
program under 38 U.S.C.A. Chapter 31 may be authorized such 
dental services as are professionally determined necessary for 
any of the reasons enumerated in Sec. 17.47(g).

(j) Class VI. Any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C.A. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment.

The Veteran contends that he should be service-connected for the 
removal of his number 8 tooth in service.  Significantly, he has 
not claimed prisoner of war status, nor has he claimed specific 
in-service trauma involving his face, head, mouth, or teeth 
(notably the STRs are silent for such trauma).  In his March 2005 
decision review officer (DRO) hearing, he testified that his 
tooth was "banging it in my mouth and making me bleed."  He 
added that they had to cut part of his jawbone away.  In his June 
2006 Travel Board hearing he testified that the problem really 
wasn't his teeth but that "they cut part of my jawbone out" 
because he had an infection of the jawbone.  STRs document that 
the Veteran's teeth were "acceptable" on November 1960 service 
entrance examination and that his number 8 tooth was normal on 
January 1961 initial dental examination.  In September 1964 he 
presented for dental treatment stating that his number 8 tooth 
had always cut his lip, at which time it was noted that that the 
treating provider would not remove the tooth unless there was a 
replacement.   Dental records reflect that on December 4, 1964 
the tooth was extracted (without notation of complications).  
There are no notations in the STRs of infection or operation 
involving the jawbone.  January 1965 service separation 
examination noted the missing number 8 tooth, and that the 
Veteran was "Type II, Class I", but there were no residual 
dental or jaw complaints.  

As noted above, the Veteran does not contend he was a POW or that 
his tooth was injured by in-service trauma (to include any combat 
trauma).  The Federal Circuit recently held that "service 
trauma" means "an injury or wound produced by an external 
physical force during the performance of military duties, and 
does not include the intended result of proper medical 
treatment."  Nielson v. Shinseki, 09-7129 (Fed. Cir., June 7, 
2010).   Therefore, the mere fact that his tooth was extracted 
during service does not lead to the conclusion that he is 
entitled to service connection.

In essence, the Veteran is seeking service connection for a 
disability (i.e., replaceable tooth removal) that is not 
considered to be compensable under the rating schedule, and 
therefore the Class provisions of 38 C.F.R. § 17.161 will apply.  
38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913; see also 
Simington v. West, 11 Vet. App. 41, 44 (1998).  Specifically, 
because the Veteran has a noncompensable dental condition or 
disability shown to have been in existence at time of discharge 
or release from active service, which took place before October 
1, 1981, he is a Class II(a) Veteran under 38 C.F.R. 
§ 17.161(b)(2)(i).  None of the other Classes described above 
apply to the Veteran's factual situation.

Under the regulations cited above, service connection for number 
8 tooth removal will be granted for one-time treatment purposes 
only.  For eligibility for VA outpatient dental treatment for 
number 8 tooth removal, the Veteran would have had to submit his 
claim within one year of his discharge from service.  As he was 
discharged in 1965 and submitted his claim in 2003, he has 
obviously not accomplished this.  Moreover, he is not entitled to 
the notice provisions of 38 U.S.C.A. § 1712(a)(2) because he was 
discharged prior to 1982.  Woodson v. Brown, 8 Vet. App. 352 
(1995).  Under these circumstances, the claim for service 
connection for number 8 tooth removal is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for number 8 tooth removal, for dental 
treatment purposes or compensation, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


